Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
There were two instances of Claim 14, and the examiner has renumbered the claims accordingly. The examiner renumbered the claims to be in correct order according to Rule 126. Please see the attached PDF (see attached OA.Appendix) for the correct numbering of the claims. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert Fish on 2/4/2021.

Claims 2, 4, 5, 7-12, 14, 16, 17, 20, and 21 have been accepted and remain as originally presented.

The claims have been amended as follows: 
Claim 1 has been amended as follows:
	1 (Currently Amended). An apparatus for cup loading and unloading, comprising: 
	a base; 
	a shaft, rotatably connected to the base about an axis of the shaft and having an end configured to engage with an inner cup; 
	a movable cover, disposed around the shaft and slidably connected to the base along the axis of the shaft, the movable cover being provided with an elastic member therein; 
	a cup holder, slidably connected to the base along the axis of the shaft and disposed below the base and the shaft, the cup holder having a cavity configured to engage with an outer cup, and the cavity having an opening directed upward; 
	a cup ejection assembly, comprising an ejection driving mechanism and an ejection block, the ejection block being slidably connected to the shaft along the axis of the shaft, the ejection driving mechanism being disposed between the base and the ejection block and configured to provide a downward force on the ejection block, and the elastic member being 
	wherein, when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of the movable cover, and an upward movement of the cup holder drives the movable cover to slide upward; 
	the elastic member is configured to provide a downward force on the movable cover when in a deformation state; and 
	an approach movement between the end of the shaft and the cup holder is configured to generate a force to engage the inner cup with the end of the shaft and to engage the outer cup within the cavity of the cup holder.
Claim 3 has been amended as follows:
	3 (Currently Amended). The apparatus of claim 1, further comprising a magnetic assembly, wherein the magnetic assembly comprises a first magnetic element fixedly connected to the cup holder and a second magnetic element fixedly connected to the bottom end of the movable cover, and the first magnetic element and the second magnetic element to each other in a process of the cup holder and the movable cover approaching each other.
Claim 6 has been amended as follows:
	6 (Currently Amended). The apparatus of claim 5, wherein: 
	the guiding rod comprises two guiding rods disposed in parallel to and spaced apart from each other; 
	the locking block comprises two locking elements; 
	the locking spring is configured as a compression spring; and 
	the locking spring has two ends, each end abutted against one of the two locking elements to provide a repulsive force on the two locking elements, whereby each of the two locking elements is abutted against one of the two guiding rods.
Claim 13 has been amended as follows:
	13 (Currently Amended). A thromboelastography machine, comprising an apparatus for cup loading and unloading, wherein the apparatus comprises: 
	a base; 
	a shaft, rotatably connected to the base about an axis of the shaft and having an end configured to engage with an inner cup; 
	a movable cover, disposed around the shaft and slidably connected to the base along the axis of the shaft, the movable cover being provided with an elastic member therein; 
	a cup holder, slidably connected to the base along the axis of the shaft and disposed below the base and the shaft, the cup holder having a cavity configured to engage with an outer cup, and the cavity having an opening directed upward, wherein the cup holder is provided with a thermostat assembly comprising a heater and a heating member configured to keep the outer cup at a constant temperature; 
	a cup ejection assembly, comprising an ejection driving mechanism and an ejection block, the ejection block being slidably connected to the shaft along the axis of the shaft, the ejection driving mechanism being disposed between the base and the ejection block and configured to provide a downward force on the ejection block, and the elastic member being disposed between the ejection block and the movable cover and configured to provide an upward force on the ejection block when in a deformation state; and 
	wherein, when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of the movable cover, and an upward movement of the cup holder drives the movable cover to slide upward; 
	the elastic member is configured to provide a downward force on the movable cover when in a deformation state; and 
	an approach movement between the end of the shaft and the cup holder is configured to generate a force to engage the inner cup with the end of the shaft and to engage the outer cup within the cavity of the cup holder.
Claim 15 has been amended as follows:
	15  (Currently Amended). The thromboelastography machine of claim 13, further comprising a magnetic assembly, wherein the magnetic assembly comprises a first magnetic element fixedly connected to the cup holder and a second magnetic element fixedly to each other in a process of the cup holder and the movable cover approaching each other.
Claim 18 has been amended as follows:
	18 (Currently Amended). The thromboelastography machine of claim 16, wherein: 
	the guiding rod comprises two guiding rods disposed in parallel to and spaced apart from each other; 
	the locking block comprises two locking elements; 
	the locking spring is configured as a compression spring; and 
	the locking spring has two ends, each end abutted against one of the two locking elements to provide a repulsive force on the two locking elements, whereby each of the two locking elements is abutted against one of the two guiding rods.
Claim 19 has been amended as follows:
	19 (Currently Amended). The thromboelastography machine of claim 13, wherein: 
	
is disposed around the heating member, and the cavity is defined in the heating member; and 
	the heater is integrated with a temperature sensor and a temperature protection switch.
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cohen et al. (US Publication No. 2001/0053552; already of record on the IDS received 1/24/2019; hereinafter Cohen) teaches an apparatus for cup loading and unloading ([0061]-[0064], both the used tip 26 [inner cup] and cup 24 [outer cup] are removed from the apparatus and replaced with new tips and cups, [0046], a cup 24 [outer cup] is loaded onto the cup carrier 18, see Figs. 2-4). The apparatus comprises:
	a base (see Fig. 3 at upper part column 22); 
	a shaft, rotatably connected to the base about an axis of the shaft and having an end configured to engage with an inner cup ([0036], [0053], [0062], see Figs. 2-4 at torque transmission shaft 32 having skewer 28 engaging with tip 26 [inner cup]); 
	a cover, disposed around the shaft, the cover being provided with an elastic member therein ([0062], see Figs. 2-4 at lower part of column 22 having spring 96 to eject tip 26 [inner cup]); 
	a cup holder, slidably connected to the base along the axis of the shaft and disposed below the base and the shaft, the cup holder having a cavity configured to engage with an outer cup, and the cavity having an opening directed upward (see Figs. 2-4 at carrier 18 configured to engage with cup 24 [outer cup], the carrier below column 22, [0048], the carrier can be seated against the column); 
([0062], lever 42 is moved downward, which causes a center ring 94 to move downward, center ring 94 pressing against spring 96 to eject tip 26 [inner cup], see Figs. 2-4); and 
	wherein, when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of the cover ([0048], the carrier 18 can be seated against the column 22, see Figs. 2-4). However, Cohen does not teach, either alone or in combination with the art, that when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of a movable cover, and an upward movement of the cup holder drives the movable cover to slide upward; or that the elastic member is configured to provide a downward force on the movable cover when in a deformation state.
Yu et al. (US Publication No. 2019/0072470; hereinafter Yu) teaches a movable unit ([0040]-[0044], detachment mechanism 102 and blood cup support 101 are fixed on nut 2042, and can move upwards and downwards by driving force of stepping motor 205, see Fig. 3 at detachment mechanism 102), the movable unit slidably connected ([0040]-[[0044], the detachment mechanism 102 and blood cup support 101 move upwards relative to shaft 103), and
	an approach movement between an end of a shaft and a cup holder that is configured to generate a force to engage an inner cup with an end of the shaft and to engage an outer cup within a cavity of the cup holder ([0040]-[0044], as the detachment mechanism 102 and blood cup support 101 move upwards relative to shaft 103, end of shaft 103 engages with lid 206 [inner cup] of blood cup, and blood cup 207 [outer cup] comes into contact with blood cup support 101, see Fig. 2). However, Yu does not teach, either alone or in combination with the art, that when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of a movable cover, and an upward movement of the cup holder drives the movable cover to slide upward; or that the elastic member is configured to provide a downward force on the movable cover when in a deformation state. Further, as Yu teaches that the movable unit is fixed in relative position to the cup holder, Yu teaches away from the cup holder ever being in contact with a bottom end of the movable unit.
Schubert et al. (US Publication No. 2010/0154520; already of record on the IDS received 1/24/2019; hereinafter Schubert) teaches an apparatus comprising a base ([0011], see Fig. 3 at base plate 11), a shaft ([0011], see Fig. 3 at shaft 6), a cup holder ([0011], see Fig. 3 at cup holder 12), and an elastic member ([0011], see Fig. 3 at spring 9). However, Schubert does not teach, either alone or in combination with the art, that when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of a movable cover, and an upward movement of the cup holder drives the movable 
Calatzis et al. (US Patent No. 5,777,215; hereinafter Calatzis) teaches an apparatus comprising a base (see Fig. 7 at plate 20), a shaft (see Fig. 7 at shaft 24), and a cup holder (see Fig. 7 at cup receiver 39). However, Calatzis does not teach, either alone or in combination with the art, that when the cup holder slides upward to a contact position, the cup holder is in contact with a bottom end of a movable cover, and an upward movement of the cup holder drives the movable cover to slide upward; or that an elastic member is configured to provide a downward force on the movable cover when in a deformation state.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M. /Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798